Walker, J.
The charge in this case is theft from a house, and the indictment sets forth the larceny of a trunk or chest containing various articles of clothing, jewelry, etc., of the value of $90. There is a difference in common parlance between the words chest and trunk, and although there may be a similarity between the articles thus named in their uses and purposes, yet there is .an actual difference between the two articles. This indictment, then, is in the alternative and is bad. The trunk or chest is described as containing various articles of clothing, jewelry, etc., of the value of $90. We are of opinion this indictment is bad for uncertainty. There should be a more definite description of the property alleged to have been stolen. It is true the main ingredient of this - offense under the statute appears to be that the larceny is from a house, and the stealing of any property front a-house completes the offense; but the property so alleged to have been stolen should be plainly and distinctly described in the indictment. The judgment of the District Court is reversed and the cause remanded.
Reversed and remanded.
A motion was made to reform and dismiss.
Walker, J.—The motion to reform the judgment in this case is overruled.